                                      -~ .
        ....
..., __ ..,,,.....                                                                                                                                              ' f.
      ·,.o 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (M_odified)                                                                   Page 1 of 1



                                             UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November 1, 1987)
                                             V.

                          Jorge Hernandez-Martinez                                   Case Number: 3:19-mj-22497

                                                                                    Bridget Kennedy
                                                                                    Defendant'sAttomey.-.-- ·        ___,,._--------·· ·-·---- ·-· -------


    REGISTRATION NO. 85967298

    THE DEFENDANT:
     BJ pleaded guilty to count(s) 1 of Complaint
                                                                                                            l
                                                                                                            :
                                                                                                                (:          .........-._

                                                                                                                     JUN 2 0 201S
                                                                                                               __ _ .. •••             1
     D was found guilty to count(s)                                                             CLE>-=\K us .Y" Hi,_•. ,.<:u;:'i' ~· ..
                                                                                       _·:--u=:=1 IERP4 ~11C1 OF c~e:,-0·
               after a plea of not guilty.                                                 ·... . ···--~ ________ : : ,·_- .: ·. __
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                      Nature of Offense                                                                Count Number(s)
    8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      1

      D The defendant has been found not guilty on count(s)
                                                            -------------------
      D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                      i·TIME SERVED                               D _ _ _ _ _ _ _ _ _ days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.




                    ~/
    Receiv&>;-
           ;::-;ou-::::s:-:M------




    Clerk's Office Copy                                                                                                              3:19-mj-22497
